DETAILED ACTION
Notices to Applicant
This communication is a final rejection. Claims 1-20, as filed 10/29/2021, are currently pending and have been considered below.
This claim is a CIP of 15/424,396 filed 02/03/2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “having a numerator based on the confirmed laboratory data” but “the confirmed laboratory data” lacks antecedent basis. Is it somehow related to the healthcare data that is subject to “conforming”? The scope of this limitation cannot be determined.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long!, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 15/424,396 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the reference application receive healthcare/laboratory data, provide a set of metric rules, calculate using conformed data a plurality of performance metrics, an generate a plurality of dashboards. For claims 1 and 2 of the instant application, the only difference from claims 1 and 8 of the reference application is the subject data which (healthcare versus laboratory data), however, the broadest reasonable interpretation of each term includes the other. For example, patient blood test data could be both healthcare data and laboratory data. Regarding claims 9 and 19, another difference is present in that the instant application recites “wherein the conformed healthcare data is imaging data…”. Applying the invention on imaging data is an obvious variation on the independent claims (see obviousness rejections below).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16/768,750 claims
15/424,396 (reference application) claims
1, 2, 11, 12
1, 8
3, 13
2
4, 14
3
5, 15
4
6, 16
5

6
8, 18
7
9, 19 
7
10, 20
16


	
Claim Objections
Claims 2, 10, 12 and 20 are objected to for the following informalities. Both claims 2 and 12 recite “confirmed laboratory data” but do not provide antecedent basis for this term. Instead, it is suggested that Applicant intended to recite “conformed laboratory data” based on the other limitations in the claims. Claims 10 and 20 are objected to because they include the term “in patient morning” which appears to be a typographical error and instead should be “inpatient monitoring”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as processes and machines comprising:
--receiving healthcare data from a plurality of data sources wherein each data source has a data format;
--conforming the healthcare data from the plurality of data sources to an internal healthcare data format;
--providing a set of healthcare data metric rules, each rule associated with a particular healthcare data metric and having a formula for determining the particular healthcare data metric based on the conformed healthcare data and a target for the particular healthcare data metric having a numerator based on the confirmed laboratory data and a denominator that is a target value for the particular laboratory performance data metric;
--calculating, using the conformed healthcare data, each of a plurality of healthcare data metrics based on the rule for each healthcare data metric; and
--generating, using the plurality of healthcare data metrics, a plurality of dashboards wherein each dashboard displays a particular one of the calculated healthcare data metrics in a color that indicates whether the target for the particular one of the calculated healthcare data metric set forth in the rule was met and each dashboard is active and permits a drill down of the conformed healthcare data that is used to generate the dashboard.

Step 2A Prong One
These steps of, under the broadest reasonable interpretation, include methods of organizing human activity. That is, other than reciting steps as performed by the generic computer components, each of the italicized limitations above sets forth and describes fundamental economic principles or 
Additionally, the claimed invention includes a formula (i.e., a metric having a numerator based on the confirmed laboratory data and a denominator that is a target value for the particular laboratory performance data metric) which is an abstract idea, namely, a mathematical concept.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-9 and 11-20 which merely recite additional aspects of how the workplace monitoring may be performed in the mind but for recitation of generic computer components).  

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as receiving data, calculating metrics, and generating reports which amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification page 9 lines 25-27, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as drilling down on reports which amount to activities which are well-understood, routine, and conventional in the field of data analytics, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-9 and 11-20 which further elaborate on the abstract idea by adding further components which receive data, analyze the data, or display the data). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which: amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving data from various sources with data formats, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); conforming the data to a data format, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii) or electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).
Changes in Examination Procedure Pertaining to Subject Matter Eligibility, April 19, 2018, page 4. In this case, the Data warehouse review entry in Wikipedia from 01/31/2016 (attached) demonstrates that conforming data from “one or more disparate sources” into a single data format that can be used for reporting and data analysis is a widely-known technology with many commercially available software tools. In fact, Applicant describes using commercially-available software for this limitation on page 6 of the Specification lines 25-28: “The acquire module 104A may use SSIS to ingest the data from the data sources. SSIS is a commercially-available platform for data integration and workflow applications that features a fast and flexible data warehousing tool used for data extraction, transformation, and loading (ETL).”
Drilling down into reports is well-understood, routine, and conventional. The Data drilling Wikipedia review entry from 05/19/2016 describes various types of data drilling and notes that it can be performed with “specialized software designed specifically for data analysis.” Applicant’s recitation of “drill into more details” in the Specification does not appear to describe any functionality that goes beyond what is in that review entry, therefore the feature is well-understood, routine, and conventional.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-9 and 11-20 which further elaborate on the abstract idea by adding further components which receive data, analyze the data, or display the data). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perez (USP App. Pub. No. 2015/0244687 to Perez et al.) in view of Miyauchi (USP App. Pub. No. 2018/0046781 to Miyauchi et al.).
Regarding claim 1, Perez discloses A method, comprising: 
(“Examples of the one or more components 106 include…clinical lab equipment” [0028]; “The one or more components 106 also includes entities that collect, aggregate, and store medical-related data,” par. [0029]; “transmission of medical-related data from the one or more components 106 to the transformative integration engine 102,” par. [0030]); 
--conforming the healthcare data from the plurality of data sources to an internal healthcare data format (“the transformative integration engine 102 is configured to receive these many different communications from the one or more components 106, and in some examples from the one or more user devices 108, in their native formats and transform them into any of one or more formats” [0034]); 
--generating, using the plurality of healthcare performance data, a plurality of dashboards (“the application 720 includes dashboards, widgets, windows, icons, and the like that are customized… the medical-related data indicates performance statistics for the doctor, metrics relating to where the doctor falls along a distribution of other similar doctors, outlier patients,” [0133]).
Perez describes various ways of integrating information, such as healthcare information, and deriving dashboards therefrom using various performance rules (see rules in [0103] and metrics which are a kind of rule in [0133]). Perez is not focused on “laboratory performance metric rules.” Perez does not teach, but Miyauchi teaches:
--providing a set of healthcare performance data metric rules, each rule associated with a particular healthcare performance data metric and having a formula for determining the particular healthcare performance data metric based on the confirmed healthcare data and a target for the particular healthcare performance data metric (“definitive ratio indicates the proportion of normal specimens having normal results” and “re-run ratio” in par. [0057]. This represents a data metric rule associated with a lab performance data metric and a formula (i.e., calculating a ratio) and a target metric (i.e., no re-runs). Also in par. [0057], turnaround time, TAT, is calculated according to formulas and compared with a reference time (i.e., a target)) having a numerator based on the confirmed laboratory data and a denominator that is a target value for the particular laboratory performance data metric (“The availability rate is calculated by dividing an apparatus operating time by the sum of the apparatus operating time and a down time due to error,” par. [0064]; “The availability rate is calculated by dividing an apparatus operating time by the sum of the apparatus operating time and a down time due to error,” par. [0056]. This availability rate has a numerator of the operating time (FIG. 12) and a denominator of the total possible operating time (the target value)); 
--calculating, using the conformed healthcare data, each of a plurality of healthcare performance data metrics based on the rule for each healthcare performance data metric (turnaround time, TAT, is calculated according to formulas in par. [0057]; calculated definitive, re-run, positive, error ratios in FIGs. 19 and 25); and 
--wherein each dashboard displays a particular one of the calculated healthcare performance data metrics in a color that indicates whether the target for the particular one of the calculated healthcare performance data metric set forth in the rule was met (FIGs. 19 and 25; TAT scores are compared with reference values in par. [0057]; “A score higher than or equal to a reference value and a score lower than the reference value are displayed so as to be distinguishable from each other, by colors or the like” [0180]) and each dashboard is active and permits a drill down of the conformed laboratory data that is used to generate the dashboard (“Furthermore, when an icon displayed in the column “Report” is clicked or tapped, detailed report data regarding the assessment test is displayed” [0180]).
Perez discloses various ways of managing information such as laboratory information, and Miyauchi teaches additional ways of monitoring laboratory information with laboratory-specific metrics and dashboards. It would have been obvious before the effective filing date to include the metrics of Abstract) and “obtain more detailed information regarding the selected index after ascertaining the status of the entirety of the clinical laboratories” (Miyauchi [0007]).

Regarding claim 2, Perez further discloses: 
--wherein the healthcare data metric further comprises a laboratory performance data metric based on the confirmed laboratory data and a target for the particular laboratory performance data metric (“Examples of the one or more components 106 include…clinical lab equipment” [0028]; various formats [0029]); and 
--wherein calculating each healthcare data metric further comprises calculating, using the conformed laboratory data, each of a plurality of laboratory performance data metrics based on the rule for each laboratory performance data metric (“the application 720 includes dashboards, widgets, windows, icons, and the like that are customized… the medical-related data indicates performance statistics for the doctor, metrics relating to where the doctor falls along a distribution of other similar doctors, outlier patients,” [0133]).
	
Regarding claim 3, Perez further discloses: performing analysis of the laboratory data using the dashboard (the dashboard with data presented allowing for analysis of a patient’s condition in [0133]. Note also the ability to adjust certain parameters and information for further analysis).

Regarding claim 6, Perez further discloses: storing the conformed healthcare data into a database (storing the conformed data in a data store or database [0024]).

Regarding claim 7, Perez further discloses: wherein the conformed laboratory data is laboratory test data from a plurality of laboratories and wherein each dashboard displays data about the laboratory test data (the data being from various sources and displayed in various dashboards [0029], [0133], [0134]).

Regarding claim 8, Perez further discloses: wherein the conformed laboratory data is patient blood data from a plurality of facilities and wherein each dashboard displays data about the patient blood data (the collected and conformed data including patient blood data and lab test data and displaying the conformed data in various dashboards which can be adjusted to display the desired data [0028], [0063], [0065], [0067]).

Regarding claim 9, Perez further discloses: wherein the conformed healthcare data is imaging data from a plurality of facilities and wherein each dashboard displays data about the imaging data (“medical imaging machines (e.g., ultrasound machines, magnetic resonance imaging (MRI) machines, positron emission tomography (PET) scanners, computed tomography (CT) scanners, and x-ray machines),” par. [0063]).

Regarding claim 10, Perez does not expressly disclose, but Miyauchi further discloses: wherein the laboratory performance data metric is one of a high priority turn around time, an in patient morning result, an emergency department turn around time, as soon as possible turn around time and unacceptable specimens (turnaround time (TAT) in FIG. 1; “Error ratio is a value obtained by dividing the number of errors by the number of processed specimens.” [0080]).
The motivation to combine is the same as in claim 1.

Regarding claim 11-13, the claims are substantially similar to claim 1-3 and is rejected with the same reasoning. The primary difference between the method of claim 1 and the system of claim 11 is “a computer system having a processor and a memory that implements a backend system” which is shown in Perez [0070]. 

Regarding claim 16, Perez further discloses: storing the conformed healthcare data into a database (storing conformed data in [0024]).

Regarding claims 17-20, the claims are substantially similar to claims 7-10 (respectively) and are rejected with the same reasoning.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Perez (USP App. Pub. No. 2015/0244687 to Perez et al.) in view of Miyauchi (USP App. Pub. No. 2018/0046781 to Miyauchi et al.) and in further view of Sparandara (USP App. Pub. No. 2012/0130741).

Regarding claim 4, Perez does not expressly disclose, but Sparandara teaches: setting a global filter, wherein each global filter changes a date range for each of the dashboards generated (the data displayed can be filtered using date ranges [0036]-[0037]).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the information management system taught by Perez and Miyauchi to include filtering data by date range in view of Sparandara in order to improve usability of the system and thus efficiency of workflow and care for patients (Sparandara [0095] & MPEP 2143 G)

Regarding claim 5, Perez further discloses: wherein setting a global filter further comprising selecting one of a plurality of global filters wherein each global filter has a preset date range (the data displayed can be filtered using date ranges. Note also the use of default filters with preset date ranges [0036]-[0037]).

Regarding claims 14-15, the claims are substantially similar to claims 4-5 (respectively) and are rejected with the same reasoning.

Claims 1-3, 6-9, 11-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perez (USP App. Pub. No. 2015/0244687 to Perez et al.) in view of Baughn (USP App. Pub. No. 2006/0080156 to Baughn et al.).

Regarding claim 1, Perez discloses A method, comprising: 
--receiving healthcare data from a plurality of data sources wherein each data source has a data format (“Examples of the one or more components 106 include…clinical lab equipment” [0028]; various formats [0029]); 
--conforming the healthcare data from the plurality of data sources to an internal healthcare data format (“the transformative integration engine 102 is configured to receive these many different communications from the one or more components 106, and in some examples from the one or more user devices 108, in their native formats and transform them into any of one or more formats” [0034]); 
--generating, using the plurality of healthcare performance data, a plurality of dashboards (“the application 720 includes dashboards, widgets, windows, icons, and the like that are customized… the medical-related data indicates performance statistics for the doctor, metrics relating to where the doctor falls along a distribution of other similar doctors, outlier patients,” [0133]).
Perez describes various ways of integrating information, such as healthcare information, and deriving dashboards therefrom using various performance rules (see rules in [0103] and metrics which are a kind of rule in [0133]). Perez is not focused on “laboratory performance metric rules.” Perez does not teach, but Baughn teaches:
--providing a set of healthcare performance data metric rules, each rule associated with a particular healthcare performance data metric and having a formula for determining the particular healthcare performance data metric based on the confirmed healthcare data and a target for the particular healthcare performance data metric (“a processed metrics database 204, and one or more rulesets” [0180]; these metrics and rulesets can be used in combination with Perez’s lab metrics); 
--calculating, using the conformed healthcare data, each of a plurality of healthcare performance data metrics based on the rule for each healthcare performance data metric (“metric calculations and Red/Yellow/Green display reporting rules” [0072]); and 
--wherein each dashboard displays a particular one of the calculated healthcare performance data metrics in a color that indicates whether the target for the particular one of the calculated healthcare performance data metric set forth in the rule was met (“The reporting rulesets 206 may include rules that specify what form, shape, color, or other aspect a reporting element may take, based on the results of the metrics processing” [0069])  and each dashboard is active and permits a drill down of the conformed laboratory data that is used to generate the dashboard (“The metric reporting interface may include a drill-down link set to present the processed metrics in increasingly detailed or increasingly specific form” [0013]).
Perez discloses various ways of managing information such as laboratory information, and Baughn teaches additional ways of monitoring disparate sources of operational data. Baughn’s metrics see Baughn FIGs. 4-6; “a metric set that is broadly applicable” [0009]). The metrics and rules of managing information including laboratory information could be expanded with Baughn’s metrics to improve the effectiveness of the dashboards. It would have been obvious before the effective filing date to include the dashboard calculation of Baughn within the information management of Perez because this would “generate high level business value delivered information based on underlying low level metrics” (Baughn [0009]).

Regarding claim 2, Perez further discloses: 
--wherein the healthcare data metric further comprises a laboratory performance data metric based on the confirmed laboratory data and a target for the particular laboratory performance data metric (“Examples of the one or more components 106 include…clinical lab equipment” [0028]; various formats [0029]); and 
--wherein calculating each healthcare data metric further comprises calculating, using the conformed laboratory data, each of a plurality of laboratory performance data metrics based on the rule for each laboratory performance data metric (“the application 720 includes dashboards, widgets, windows, icons, and the like that are customized… the medical-related data indicates performance statistics for the doctor, metrics relating to where the doctor falls along a distribution of other similar doctors, outlier patients,” [0133]).
	
Regarding claim 3, Perez further discloses: performing analysis of the laboratory data using the dashboard (the dashboard with data presented allowing for analysis of a patient’s condition in [0133]. Note also the ability to adjust certain parameters and information for further analysis).

Regarding claim 6, Perez further discloses: storing the conformed healthcare data into a database (storing the conformed data in a data store or database [0024]).

Regarding claim 7, Perez further discloses: wherein the conformed laboratory data is laboratory test data from a plurality of laboratories and wherein each dashboard displays data about the laboratory test data (the data being from various sources and displayed in various dashboards [0029], [0133], [0134]).

Regarding claim 8, Perez further discloses: wherein the conformed laboratory data is patient blood data from a plurality of facilities and wherein each dashboard displays data about the patient blood data (the collected and conformed data including patient blood data and lab test data and displaying the conformed data in various dashboards which can be adjusted to display the desired data [0028], [0063], [0065], [0067]).

Regarding claim 9, Perez further discloses: wherein the conformed healthcare data is imaging data from a plurality of facilities and wherein each dashboard displays data about the imaging data (“medical imaging machines (e.g., ultrasound machines, magnetic resonance imaging (MRI) machines, positron emission tomography (PET) scanners, computed tomography (CT) scanners, and x-ray machines),” par. [0063]).

Regarding claim 11-13, the claims are substantially similar to claim 1-3 and is rejected with the same reasoning. The primary difference between the method of claim 1 and the system of claim 11 is “a computer system having a processor and a memory that implements a backend system” which is shown in Perez [0070]. 

Regarding claim 16, Perez further discloses: storing the conformed healthcare data into a database (storing conformed data in [0024]).

Regarding claims 17-20, the claims are substantially similar to claims 7-10 (respectively) and are rejected with the same reasoning.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Perez (USP App. Pub. No. 2015/0244687 to Perez et al.) in view of Baughn (USP App. Pub. No. 2006/0080156 to Baughn et al.) and in further view of Sparandara (USP App. Pub. No. 2012/0130741).

Regarding claim 4, Perez does not expressly disclose, but Sparandara teaches: setting a global filter, wherein each global filter changes a date range for each of the dashboards generated (the data displayed can be filtered using date ranges [0036]-[0037]).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the information management system taught by Perez and Baughn to include filtering data by date range in view of Sparandara in order to improve usability of the system and thus efficiency of workflow and care for patients (Sparandara [0095] & MPEP 2143 G)

Regarding claim 5, Perez further discloses: wherein setting a global filter further comprising selecting one of a plurality of global filters wherein each global filter has a preset date range (the data displayed can be filtered using date ranges. Note also the use of default filters with preset date ranges [0036]-[0037]).

Regarding claims 14-15, the claims are substantially similar to claims 4-5 (respectively) and are rejected with the same reasoning.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Perez (USP App. Pub. No. 2015/0244687 to Perez et al.) in view of Baughn (USP App. Pub. No. 2006/0080156 to Baughn et al.) and in further view of Heydlauf (USP App. Pub. No. 2010/0271479).

Regarding claim 10, Perez does not expressly disclose, but Heydlauf further discloses: wherein the laboratory performance data metric is one of a high priority turn around time, an in patient morning result, an emergency department turn around time, as soon as possible turn around time and unacceptable specimens (This limitation is interpreted in light of the claim objections above as requiring that the metric only be one of these metrics rather than all of them at the same time. “An eighth application provides reporting on productivity. A first productivity report can be a turn-around time (TAT) response report that shows, e.g., the number of assay tests that failed/passed TAT requirements (as a function of time), the percentage of assay tests completed as a function of time, and so forth” [0057]; “Such priority samples can include unlaunched stat or unlaunched routine tests whose expected completion time, i.e. turn-around time, is overdue or is soon to be past due” [0056]).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the information management system taught by Perez and Baughn to include the metrics of Heydlauf as this would enable “managers to monitor closely those assay tests that have already or are soon to violate the terms of a testing agreement with a particular client” (Heydlauf [0056]).


Response to arguments
Applicant's arguments filed 10/29/2021 have been fully considered and are discussed below. 
Regarding the subject matter ineligibility rejections, Applicant argues that the claimed invention does not recite an abstract idea (Step 2A Prong One). As described above, the claimed invention is directed for techniques for monitoring a workplace for compliance with various standards. This is a method of organizing activity analogous to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II). Additionally, the claim now recites a mathematical calculation of a metric which is an additional abstract idea (i.e., mathematical calculations). 
Applicant argues that the claimed invention integrates the judicial exception into a practical application by including an improvement to the field of “laboratory data ingestion and analysis”. Remarks pages 6-8. The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers 
Additionally, Applicant’s alleged improvements of “conforming the lab data from different sources” and using “a set of data metric rules to calculate various data metrics,” Remarks page 7, do not recite sufficient technical detail to solve any technical problem. For example, if conforming data from a plurality of data sources to an internal healthcare data format is a technical problem, what is the technical solution? The claimed invention merely recites the end result without describing the process used to arrive at the result. Applicant seeks to monopolize all techniques that result in “conforming the healthcare data from the plurality of data sources to an internal healthcare data format” rather than claiming particular techniques for solving known problems in the field of data ingestion, cleaning, or warehousing. Finally, calculating metrics with rules is at best an improvement to the abstract ideas rather than an additional element that amounts to a practical application. 
Regarding the prior art rejections, Applicant argues “Miyauchi also discloses the error percentage in Figure 28, re-run ratio and error percentage in Figure 26 and definitive ratio in Figure 19. However, none of these example have the claimed formula since the error Remarks pages 8-9. Applicant amends the claim to include a metric “having a numerator based on the confirmed laboratory data and a denominator that is a target value for the particular laboratory performance data metric.” It is unclear how the Applicant seeks to distinguish from Miyauchi’s many metrics. Firstly, a denominator of 100 (i.e., a percentage) is a “target value for the particular laboratory performance data metric” because it represents perfect performance. Other metrics such as the availability rate of an apparatus (“calculated by dividing an apparatus operating time by the sum of the apparatus operating time and a down time due to error” in par. [0064]) use a target (i.e., a denominator) of perfect performance. The obviousness rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA B BLANCHETTE/               Primary Examiner, Art Unit 3626